1
2

3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10                      EASTERN DISTRICT OF CALIFORNIA
11
     BRYON DITTMAN, an individual            Case No. 2:17-cv-01851- MCE-CKD
12   on behalf of himself and others
     similarly situated                      ORDER ON JOINT STIPULATION
13
                      Plaintiffs,            RE CONTINUANCE OF EXPERT
14                                           DISCOVERY DEADLINES
     v.
15
                                             HON. MORRISON C. ENGLAND, JR.
     MEDICAL SOLUTIONS, L.L.C.;
16   and DOES 1 to 10 inclusive.
17
18
                      Defendants.

19
20
21
22
23
24
25
26
27
28

          ORDER ON JOINT STIPULATION SETTING BRIEFING SCHEDULES FOR CROSS-MOTIONS FOR
                        SUMMARY JUDGMENT; Case No. 2:17-cv-01851- MCE-CKD
1          Pursuant to the Joint Stipulation Setting Briefing Schedule For Cross-Motions
2    for Summary Judgment and good cause appearing, IT IS HEREBY ORDERED
3    THAT:
4          The Parties will file cross-motions for summary judgment on or before March
5    1, 2019, file oppositions thereto no later than April 1, 2019, and file reply briefs no
6    later than April 25, 2019;
7          The hearing on the cross-motions for summary judgment will take place on
8    May 16, 2019 at 2:00 p.m.
9          IT IS SO ORDERED.
10   Dated: February 5, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
        ORDER ON JOINT STIPULATION SETTING BRIEFING SCHEDULES FOR CROSS-MOTIONS FOR
                      SUMMARY JUDGMENT; Case No. 2:17-cv-01851- MCE-CKD
